Citation Nr: 0636441	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
May 1946 to February 1948, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The Board remanded the case in April 2006 in order for the 
appellant to be afforded a BVA Travel Board hearing.  The 
appellant was afforded such a hearing in June 2006.  
Subsequently, the case was returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss discloses the need for further 
development prior to final appellate review.  

In this regard, the Board observes that the RO originally 
denied the appellant's claim for bilateral hearing loss on 
the basis that (1) the evidence of record failed to show that 
the appellant had a current hearing loss disability, (2) his 
service medical records did not reveal hearing problems or 
hearing loss in service and (3) the appellant's service 
separation examination reflected he had normal hearing 
pursuant to the whispered voice test upon separation from 
service. See January 2004 rating decision; March 2005 
Statement of the Case.  The appellant was not afforded a VA 
examination prior to denial of his claim.   

Impaired hearing is considered a disability for VA purposes 
when a veteran's auditory thresholds (puretone decibel loss) 
in one of the frequencies 500, 1000, 2000, 3000, and 4000-
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above mentioned 
frequencies are 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when a veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent. See 38 C.F.R. § 3.385.  

Subsequent to the issuance of the January 2004 rating 
decision and a March 2005 Statement of the Case, the 
appellant submitted several private audiogram charts, without 
interpretation, that indicate he may have puretone losses 
above 40 decibels at the 3000 and 4000-Hertz ranges; thus 
providing possible evidence of a current disability by VA 
standards. See private audiograms dated in July 1998, 
September 1998, August 2004 and April 2006 (printed report).  
Upon receipt of this evidence, the RO issued a Supplemental 
Statement of the Case that continued to deny service 
connection on the basis of the lack of a verifiable in-
service event (exposure to noise in service). See December 
2005 Supplemental Statement of the Case.  

The Board notes for the record that the RO was correct in 
finding that the appellant's service medical records contain 
no references to complaints, treatment or diagnoses related 
to hearing problems or hearing loss while in service.  In 
addition, the service records do not indicate that the 
appellant participated in combat such that he would be 
entitled to a reduced evidentiary standard in regards to the 
in-service event element of the service connection test 
pursuant to 38 U.S.C.A. § 1154(b). See June 2006 hearing 
transcript, p. 4 (Appellant testified that he did not see 
combat action while in service); 38 U.S.C.A. § 1154(b) (For 
injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection).  However, in each case where a 
veteran is seeking service connection for a disability, due 
consideration is also supposed to be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  Such consideration was not 
given in this case.  

Specifically, the Board observes that the appellant's service 
records corroborate his assertions that he was stationed 
aboard the service vessel U.S.S. Forge; and that this vessel 
was an aircraft CV-45. See service medical records dated in 
January 1948; copy of notice of separation from U.S. Naval 
Service record.  The appellant reported that while aboard the 
U.S.S. Forge, he was routinely exposed to gunfire as part of 
practice exercises/alerts he and others performed; and that 
he was also exposed to aircraft noise from the ship's flight 
deck. See March 2004 VA Form 9; August 2003 statement; May 
2004 statement; June 2006 hearing transcript,  
pgs. 4-5.  He asserts that he went to sick bay several times 
with complaints of ear problems while on the U.S.S. Forge, 
but that these medical visits were either not documented or 
the records have been misplaced. March 2004 VA Form 9; June 
2006 hearing transcript, pgs. 5-6.  

Given the time frame during which the appellant served and 
the duties of the U.S.S. Forge, it is conceivable that the 
type of hearing exposure described by the appellant actually 
occurred and that his complaints of hearing problems in 
service might have been be overlooked and/or undocumented.  
As such, the Board finds that given the place, type, and 
circumstances of the appellant's service, the Board finds 
that the appellant should be afforded a VA examination to 
determine whether (1) his current hearing loss in fact 
constitutes a disability by VA standards and (2) if so, 
whether the hearing loss is related to the appellant's period 
of active service.  Since the appellant has not been afforded 
such an examination in this case, the Board finds that a 
remand is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should afford the appellant a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether he 
currently has sufficient hearing loss to 
satisfy the threshold minimum requirements 
of § 3.385 to be considered a disability by 
VA standards.  If he does, then the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not the 
current hearing loss is etiologically 
related to the appellant's military service.  
The appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  The examiner should discuss 
the rationale for all opinions expressed.  
If no opinion can be rendered without 
resorting to pure speculation, explain why 
this is not possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


